Citation Nr: 0421286	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date, prior to August 15, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, granted 
service connection for major depressive disorder and assigned 
a 50 percent initial evaluation for the disorder effective 
August 15, 2000.  The veteran has appealed the effective date 
of the award.  The RO also denied service connection for PTSD 
and the veteran submitted a timely notice of disagreement 
with that determination.  Service connection was later 
granted for PTSD in April 2004 and a single 50 percent rating 
was assigned for major depressive disorder and PTSD as a 
single service-connected psychiatric disability effective 
August 15, 2000.  

Although the issue of entitlement to an earlier effective 
date for PTSD has not been raised or adjudicated as a 
separate matter, that issue is inextricably intertwined with 
the issue of entitlement to an earlier effective date for 
major depressive disorder.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994) (A 
claim is intertwined if the RO would have to reexamine the 
underlying merits of any denied claim which is pending on 
appeal before the Board).  The Board will proceed to 
adjudicate the issue of entitlement to an earlier effective 
date for the revised disability consisting of both 
disabilities.  


FINDINGS OF FACT

1.  The RO accepted a statement from a VA physician dated 
August 15, 2000, as an original claim for service connection 
for PTSD.  

2.  In November 2001 the RO granted entitlement to service 
connection for major depressive disorder and assigned an 
initial disability evaluation of 50 percent, effective August 
15, 2000.  

3.  In April 2004 the RO granted entitlement to service 
connection for PTSD and continued the 50 percent rating for a 
combined service-connected psychiatric disability consisting 
of major depressive disorder and PTSD, effective August 15, 
2000.  
CONCLUSION OF LAW

The claim for an effective date, prior to August 15, 2000, 
for the grant of service connection for PTSD and major 
depressive disorder, is denied as a matter of law.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to an earlier 
effective date is a legal one as there is no dispute as to 
the essential facts required to resolve the matter.  The 
outcome of the appeal is governed by the interpretation and 
application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  

Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required as to this issue.  


Criteria

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b)(1) (West 2002).  If a claim is not received within one 
year after discharge or release, the award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2003).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  

Upon request made in person or in writing, the Secretary 
shall furnish, free of expense, all such printed instructions 
and forms as may be necessary in establishing the claim.  
38 U.S.C.A. § 5102 (West 2002). 



Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2003).

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2003), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  See Servello v. Derwinski, 3 Vet. App. 196, 199-
200 (1992); Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).  


Earlier Effective Date

The veteran contends that an earlier effective date should be 
assigned for the grant of service connection for PTSD and 
major depressive disorder, which are related to events that 
occurred in service.  

Service connection is in effect for a number of disabilities, 
including prolapsing bladder with incontinence, evaluated as 
60 percent disabling since September 2000; a total abdominal 
hysterectomy with bilateral salpingo-oopherectomy and upper 
vaginectomy, evaluated as 50 percent disabling since April 
1995; pelvic floor disorder with bowel dysfunction and 
partial loss of anal sphincter control and anismus, evaluated 
as 30 percent disabling since September 2000; and perineal 
adhesions as a result of multiple surgeries, evaluated as 10 
percent disabling since June 1996.  A total compensation 
rating based on individual unemployability (TDIU) has been in 
effect since September 2000.  

Received at the RO on September 22, 2000, was a statement 
dated August 15, 2000, from a VA physician which described a 
number of disorders, including PTSD, which, in the opinion of 
the physician, were potentially eligible for a grant of 
service connection.  The RO accepted the statement as a claim 
for service connection for PTSD, among other disorders.  

After extensive development of the evidentiary record, rating 
decisions of November 2001 and April 2004 resulted in grants 
of service connection for major depressive disorder and 
personality disorder rated together as 50 percent disabling 
from August 15, 2000, and the present appeal as to the 
effective date of the award ensued.  

The selection of August 15, 2000, as the effective date of 
the award of service connection reflects the application of 
38 C.F.R. § 3.400(b)(2) (2003), the VA regulation that 
implements the statutory provisions that control the 
assignment of effective dates of compensation awards.  See 
also 38 U.S.C.A. § 5110 (West 2002).  

Under the statute and regulations, an award of service 
connection can be made effective from the date after 
separation from service if a claim was received within one 
year after separation.  If no claim is received during that 
period, an award based on any subsequent claim can be made 
effective from no earlier than the date of such claim.  
Except for claims received during the first year after 
separation from service, there is no authority in the law for 
the assignment of an effective date earlier than the date of 
claim.  

The regulatory definition of a VA claim is narrow and 
specific.  The law requires that a specific claim in the form 
prescribed by the Secretary must be filed.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  To 
qualify as an informal claim there must be a communication or 
action indicating an intent to apply for VA benefits and the 
claim must identify the benefit sought.  

No such document pertaining to a psychiatric disorder was of 
record with VA before August 15, 2000.  The veteran does not 
contend otherwise and has not suggested any legal theory by 
which an effective date earlier than August 15, 2000, might 
be awarded.  

It should be pointed out that in some cases the date of a VA 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1) (2003).  

However, these provisions operate only after a formal claim 
for compensation has previously been allowed (in which case 
the issue is entitlement to a higher rate of compensation) or 
when a formal claim for compensation has been disallowed for 
the reason that service-connected disability is not 
compensable in degree.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199-200 (1992).  This regulation does not apply 
where service connection has not been granted.  Any treatment 
or contact that the veteran had contact with a VA medical 
facility August 15, 2000, is therefore of no value to her in 
seeking an earlier effective date.  

Nor is it relevant that PTSD or major depressive disorder may 
have preexisted August 15, 2000.  Compensation for such 
disabilities was not payable until entitlement had been 
adjudicated in accordance with the procedural and evidentiary 
requirements established by law.  The United States Court of 
appeals for Veterans Claims (CAVC) has made it plain that the 
date of the filing of the claim and the documentation of 
entitlement is controlling in effective date determinations.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997).  

In the present case, it is the law which is dispositive of 
the issue on appeal, not the facts.  Where the law and not 
the evidence is dispositive and the legal requires for an 
award have not been satisfied, the claim should be denied or 
the appeal terminated because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995).  The Board has found 
that the appeal is without legal merit and must be denied.  


ORDER

Entitlement to an effective date, prior to August 15, 2000, 
for the grant of service connection for PTSD and major 
depressive disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



